KEATY, Judge.
Defendants-Relators, XH, LLC; Kingfisher Resources, Inc.; and Petro-Hunt, L.L.C., seek supervisory writs from a judgment which denied, in part, their exception of no right of action filed against Plaintiff-Respondent, Catahoula Lake Investments, LLC. In Docket Number 17-649 with this court, Plaintiff-Relator, Catahoula Lake Investments, LLC, seeks supervisory writs from the same judgment which granted, in part, the exception of no right of action filed by Defendants-Respondents, XH, LLC; Kingfisher Resources, Inc.; and Petro-Hunt, L.L.C.
In view of our decision rendered today in Catahoula Lake Investments, LLC v. Hunt Oil Co. , 17-649 (La.App. 3 Cir. __/__/__), 237 So.3d 585, 2018 WL 1079585, wherein we granted and made peremptory the writ, thereby reversing the portion of the trial court judgment which granted, in part, the exception of no right of action filed by Defendants-Respondents, XH, LLC; Kingfisher Resources, Inc.; and Petro-Hunt, *594L.L.C., and reinstated all of Plaintiff-Relator's claims against Defendants-Respondents, this writ is now moot.
DECREE
For the reasons assigned, this writ is denied as moot. All costs associated with this matter are assessed against Defendants-Relators, XH, LLC; Kingfisher Resources, Inc.; and Petro-Hunt, L.L.C.
WRIT DENIED AS MOOT.